Citation Nr: 0507031	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  01-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, to include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 until 
August 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This matter was previously before the Board in March 2004.  
At that time, a remand was ordered to accomplish further 
development.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the evidence of record and finds that 
additional development is necessary in order to satisfy VA's 
duty to assist.  Specifically, the veteran has claimed 
treatment at Bethesda Oak Hospital between 1974 and 1976.  In 
December 2004, he submitted a VA Form 21-4142 authorizing 
release of such documents.  However, the VA has not attempted 
to obtain such records.  

As the veteran was discharged from service in 1973, the 
records from Bethesda Oak Hospital would reflect the nature 
and extent of the veteran's skin disability shortly 


after discharge.  Currently, the record does not reflect 
treatment for a skin disability until 1979, six years 
following separation from service.  Thus, any available 
treatment reports from Bethesda Oak Hospital would help 
support his claim that a current skin disability relates to 
service.  Such records might also aid in demonstrating 
continuity of symptomatology between 1969 in-service skin 
treatment and the 1979 post-service treatment reports 
presently associated with the claims file.  

Based on the foregoing, efforts should be made to procure the 
treatment reports from Bethesda Oak Hospital.  Moreover, the 
veteran also identified outstanding records dated in 2003 
from the Medical Department of the Hamilton County Justice 
Center.  The RO should also make an attempt to obtain those 
documents as well. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request all of the 
veteran's treatment records relating to a 
skin disability from the following 
facilities: (1) Hamilton County Justice 
Center Medical Department, 900 Sycamore 
Avenue, Cincinnati, Ohio 45202, dating 
from January 14, 2003 to February 26, 
2003; (2) Bethesda North Hospital 
(records formerly located at Bethesda Oak 
Hospital), 10500 Montgomery Road, 
Cincinnati, Ohio 45242, from 1974 to 
1976.  If any of the aforementioned 
medical records cannot be obtained or are 
unavailable, documentation to this effect 
must be contained in the claims file.

2.  If any additional evidence is 
received, as a result of the above action 
or otherwise, then the RO must 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


